Citation Nr: 0709935	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-23 455	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite/cold injuries of the feet and the 
hands.

2.  Entitlement to service connection for a disorder of the 
feet, claimed as jungle rot.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to herbicides in Korea.

6.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968, with service in the Republic of Korea from November 
1966 to November 1967. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2004 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A rating decision in December 1999 denied the appellant's 
claims of entitlement to service connection for residuals of 
cold injuries/frostbite of the feet and hands.  The appellant 
did not initiate an appeal to the Board on that issue by 
filing a timely notice of disagreement and, consequently, by 
law that unappealed RO determination became final.  
38 U.S.C.A. § 7105.  In January 2004 and thereafter, he 
submitted additional evidence in an attempt to reopen the 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal on that issue ensued.  

On August 28, 2006, the appellant testified at an electronic 
(videoconference) hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.    


With regard to the dental issue certified on appeal to the 
Board by the RO, the appellant testified at the August 2006 
hearing that his claim is one for dental treatment and that 
he is requesting that VA provide him new dentures.  Such a 
claim must be referred to the appropriate VA Medical Center 
(VAMC) for adjudication.  Mays v. Brown, 5 Vet. App. 302 
(1993).  


FINDINGS OF FACT

1.  An unappealed RO decision in December 1999 denied 
entitlement to service connection for residuals of 
frostbite/cold injuries of the feet and the hands.

2.  Additional evidence added to the record since December 
1999 relates to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of frostbite/cold injuries of the feet and the hands and 
raises a reasonable possibility of substantiating the claim.

3.  There is an approximate balance of positive and negative 
evidence on the questions of whether the appellant's current 
disability of residuals of cold injuries/frostbite had onset 
in service or is etiologically related to his exposure to 
cold in service.  

4.  There is no competent medical evidence or other credible 
evidence of record of a current diagnosis of tropical ulcers 
of the skin of the appellant's feet/jungle rot or of any 
disorder or abnormality of his feet other than residuals of 
cold injuries/frostbite.

5.  There is no competent medical evidence or other credible 
evidence of record showing that the appellant has the disease 
of gout which had onset in service or is etiologically 
related to some incident in or manifestation during service.  

6.  There is no competent medical evidence or other credible 
evidence of record showing that the appellant has 
hypertension which had onset in service or is etiologically 
related to some incident in or manifestation during service.  



7.  The appellant was not physically present in the territory 
of the Republic of Korea as a soldier on active duty during 
the period of time April 1968 through July 1969 when the 
herbicide Agent Orange was used along the demilitarized zone 
in Korea (DMZ) by American Forces. 

8.  The veteran's dental disorder, the need for new dentures, 
is not a disease or injury under the meaning of applicable 
law and regulations for VA compensation purposes.  There is 
no evidence that the veteran sustained trauma to any of his 
teeth during active service.


CONCLUSIONS OF LAW

1.  Evidence received since December 1999 concerning the 
appellant's feet and hands is new and material, and the claim 
of entitlement to service connection for residuals of 
frostbite/cold injuries of the feet and the hands is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006). 

2.  With resolution of reasonable doubt, residuals of 
frostbite/cold injuries of 
the feet and the hands were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 

3.  Gout was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).    

5.  Diabetes mellitus, claimed as a result of exposure to 
herbicides in Korea, was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).    

6.  Payment of disability compensation for a claimed dental 
disorder is precluded by law.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 7104(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.381, 4.150 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in March, May, July, and August 2004 and in 
March 2006 by the RO satisfied the statutory and regulatory 
duty to notify provisions.  Specifically, in those VCAA 
notice letters, VA notified the appellant of information and 
evidence necessary to reopen and substantiate the claims 
decided herein; information and evidence which VA would seek 
to provide; and information and evidence which he was 
expected to provide.  The July 2004 VCAA notice letter 
requested that the appellant submit any evidence in his 
possession which pertains to his claims on appeal.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file, and the veteran was afforded 
VA examinations in connection with the claims.  All 
identified and available treatment records have been secured.  
Additional VA medical examinations and medical opinions are 
not needed for those issues for which the record fails to 
indicate that the appellant has a current disability.  
38 C.F.R. § 3.159(c)(4) (2006).    

Entitlement to Direct Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service Connection Claims Which Were Subject of Prior Final 
Disallowances, Cold Injury Residuals

Except as provided in § 5108, when a claim is disallowed by 
the agency of original jurisdiction, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When a claimant seeks to reopen a final decision based on new 
and material evidence, a two-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Then, the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5103A) has been met. 

The evidence of record in December 1999 concerning the 
appellant's feet and hands included: his service medical 
records; a VA Form 21-526, Veteran's Application For 
Compensation Or Pension, received from the appellant in May 
1999; the reports of VA X-rays of his feet and hands in 
September 1999; the report of a VA medical examination of the 
appellant in September 1999; and post-service private and VA 
medical treatment records.

The appellant's service medical records revealed that, in a 
report of medical history in January 1966 for induction, he 
denied having or ever having had foot trouble.  At a medical 
examination in January 1966 for induction, his feet were 
evaluated as normal.

The appellant's service medical records were negative for any 
complaints or medical findings about the condition of his 
feet.

In a report of medical history in April 1968 for the purpose 
of ETS [expiration 
of term of service], the appellant denied having foot 
trouble.  At a medical examination in April 1968 for ETS, his 
feet were evaluated as normal.

The appellant's service medical records showed that, in mid-
May 1968, on the day before his separation from active 
service, he stated in writing that his medical condition had 
not changed since his ETS examination. 

On the VA disability compensation claim form he filed in May 
1999, the appellant stated that he sustained frostbite of 
both hands and both feet in service in January 1967.  

Private X-rays of the appellant's feet in April 1992 were 
reported to show obvious hallux valgus and associated 
metatarsophalangeal joint changes.

VA X-rays of the appellant's hands in September 1999 were 
normal.  VA X-rays of his feet in September 1999 showed 
possible mild bilateral hallux valgus and were otherwise 
normal.

At the VA examination in September 1999, the appellant 
provided a history of frostbite of hands and feet in service 
in Korea, and he complained of having intermittent burning 
and swelling of his hands and feet, intermittent numbness, 
and increased pain in his feet and hands in cold weather.  On 
physical examination of the appellant's hands, normal color 
without any swelling and intact pulses were noted; his hands 
were warm to touch; there was slight bony irregularity of the 
fifth [little] fingers, bilaterally, with diminished grip 
strength.  On examination of the feet, the appellant 
ambulated with a slight limp; sensation was intact; there was 
bilateral hallux valgus deformity, more so on the right, and 
generalized tenderness to palpation of the 
metatarsophalangeal joints; no pulses in the feet were felt 
by the VA examiner.  The pertinent impression was residuals, 
cold injury to hands and feet.  

The bases of the denial in December 1999 of service 
connection for residuals of cold injuries/frostbite of the 
hands and feet was the lack of any medical evidence that the 
appellant sought medical attention and treatment for his feet 
during his active military service and the lack of 
confirmation in official military records that he was present 
in Korea in the winter of 1966-1967.  

Additional evidence added to the record since December 1999 
concerning the appellant's hands and feet includes his 
service personnel records; lay statements in support of his 
claim by his wife and by one of his neighbors; and the 
appellant's August 2006 hearing testimony.

The appellant's service personnel records indicate that he 
was assigned to the USARPAC-Korea [United States Army, 
Pacific Theater, Korea] from November 1966 to November 1967, 
a period of time which includes the winter of 1966-1967, 
including the month of January 1967.

In her statement in writing, the appellant's wife said that 
while he was serving in Korea she received several letters 
from her husband in which he said that it was "terribly 
cold" and that his feet and hands were freezing.      

In his statement in writing, the appellant's neighbor said 
that the appellant had told him that the weather in Korea 
when he was serving there on active duty was "extremely 
cold."

In his August 2006 hearing testimony, the appellant stated 
that in Korea when he and other men sustained cold injuries 
in the field a medic provided some cream to put on their feet 
and hands but did not document it in service medical records.  
He also testified that since service he has not been exposed 
to cold the way he was in service in Korea and he has had no 
post-service cold injuries.  See transcript of hearing at 
pages 4-5, 8.  The appellant's testimony in that regard was 
considered credible.    

The information and evidence provided by the appellant, his 
wife, and his neighbor relate to the unestablished fact of 
whether he sustained cold injuries to his feet and hands in 
service and raise a reasonable possibility of substantiating 
his service connection claim.  Such additional evidence is, 
therefore, new and material, and warrants the reopening of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).   

On the merits of the claim for service connection for 
residuals of cold injuries/frostbite of the feet and hands, 
there is both positive and negative evidence.  

The credible testimony of the appellant indicates that he did 
in fact have such cold injuries in service, and the September 
1999 VA examination diagnosis of cold injury residuals of the 
feet and hands coupled with the appellant's credible 
testimony that such problem with his feet and hands when 
exposed to cold has not resolved tend to show entitlement to 
service connection under the principle of 38 C.F.R. 
§ 3.303(b) that continuity of symptomatology after separation 
from service of a chronic condition not documented in service 
may prove service incurrence of a disability.

The negative evidence in the record is principally the fact 
that at the time of his medical examination for separation 
from active service the appellant did not report a foot 
problem and the service department physician then reported 
that his feet were normal.  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).
There is in this case an approximate balance of positive and 
negative evidence as to whether the appellant's current 
disability of residuals of cold injuries/frostbite had onset 
in service or is etiologically related to exposure to cold in 
service.  Resolving the doubt on that issue in the veteran's 
favor, entitlement to service connection for residuals of 
frostbite/cold injuries of the feet and the hands is 
warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303(b) (2006).         
   
Service Connection for Disorder of Feet/Jungle Rot

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A tropical ulcer of the skin, sometimes called "jungle 
rot", is a skin disease which occurs on exposed parts of the 
body and is characterized by lesions distinctive to this 
particular skin disorder.  The usual cause is bacterial 
infection or insect bite.  Children and laborers who work 
outside in tropical areas during a rainy season most commonly 
contract tropical skin ulcers.  See Andrews' Diseases of the 
Skin, Clinical Dermatology 283 (8th ed., 1990).  

At the August 2006 hearing, the appellant testified that a 
doctor had described the appearance of his feet as showing 
jungle rot.  See transcript at page 6.  However, there is no 
competent medical evidence of record of a diagnosis of 
tropical ulcers of the skin of the appellant's feet.  Absent 
a diagnosis of a current disability, the preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection is not warranted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service Connection for Gout

"Gout" is a group of disorders of purine metabolism, 
manifested by various combinations of (1) hyperuricemia; (2) 
recurrent acute inflammatory arthritis induced by crystals of 
monosodium urate monohydrate; (3) tophaceous deposits of 
these crystals in and around the joints of the extremities; 
and (4) uric acid urolithiasis.  See Dorland's Illustrated 
Medical Dictionary 792 (30th ed., 2003).  

The appellant's service medical records are entirely negative 
for any indication of gout.  In his report of medical history 
in April 1968, the appellant did not report having any pain 
in joints or any other sign or symptom of gout.  An office 
note of a private physician in April 1995, which was 
approximately 17 years after the appellant's separation from 
active service, noted that the patient reported hx [history] 
of gout.  

There is no competent medical evidence of record showing that 
any physician familiar with the appellant's medical history 
who has clinically evaluated his physical condition has 
diagnosed gout.  

The appellant's stated belief that he has gout related to 
service is lacking in probative value because, as a layman 
without medical training or expertise, he is not qualified to 
provide a medical opinion on a question of medical diagnosis 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Absent a diagnosis of a current disability, the preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved; and service connection is not warranted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service Connection for Hypertension  

When cardiovascular-renal disease, including hypertension, is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The appellant's service medical records are entirely negative 
for any indication of essential hypertension.  At his medical 
examination in April 1968 for separation from service, his 
blood pressure was recorded as 110/60.  

At the hearing in August 2006, the appellant testified that 
he did not have a problem with high blood pressure until he 
was about 40 years of age.  His Department of Defense (DD) 
Form 214, separation document, shows that the appellant was 
born in 1947.  Forty years later was 1987, which was 19 years 
after his separation from service.

There is no competent medical evidence of record that in the 
appellant's case hypertension was manifested to any degree 
within one year of his separation 
from service in May 1968.  

An office note of a private physician in April 1989 shows 
that the veteran was taking anti-hypertensive medication at 
that time.

There is no competent medical evidence of record showing that 
any physician has made a medical finding or provide a medical 
opinion that the appellant's currently diagnosed 
hypertension, found in January 2003 by a VA physician at a VA 
primary care clinic to be well-controlled on medication, is 
etiologically related to his military service.  

The preponderance of the evidence of record is against the 
claim; there is no doubt to be resolved; and entitlement to 
service connection for hypertension is not warranted.    See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

Service Connection for Diabetes 

When diabetes mellitus is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases include Type 2 diabetes.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.309(e) (2006).  38 C.F.R. 
§ 3.307(a)(6) (iii) provides that a veteran who served in the 
Republic of Vietnam from January 1962 to May 1975 shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. 

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the United 
States Department of Defense (DOD) has confirmed that the 
herbicide Agent Orange was used from April 1968 through July 
1969 along the demilitarized zone in Korea (DMZ).  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence   If it is 
determined that a veteran who served in Korea during that 
time period belonged to one of the units identified by DOD, 
then it is presumed that he was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See MR21- 1MR, Part VI, 
Chapter 2, Section B.  

The appellant does not contend that the disease Type 2 non-
insulin-dependent diabetes mellitus, for which the record 
shows he is currently treated with medication, was manifested 
in service or within one year of his separation from service.  
The appellant and his representative stated at the hearing in 
August 2006 that he is seeking entitlement to presumptive 
service connection for diabetes as a result of exposure to 
herbicides not in Vietnam, where he was not assigned, but in 
Korea.  

The appellant testified at the August 2006 hearing that he 
was sprayed or doused with the herbicide Agent Orange near 
the DMZ which divides South Korea from North Korea.  See 
transcript at page 12.  However, as noted above, the Defense 
Department has reported to VA that there was no use of 
herbicides in Korea by American armed forces earlier than 
April 1968, and the appellant's service personnel records 
show that he departed Korea and Asia for the continental 
United States in November 1967.  The Board is thus not able 
to find as a fact that the appellant was present in Korea at 
a time that American forces may have had exposure to 
herbicides and must find that the contrary is true, 
regardless of the appellant's recollection to which he 
testified at the August 2006 hearing.  

The preponderance of the evidence of record is against the 
claim for service connection for diabetes mellitus on any 
basis; there is no doubt to be resolved; and service 
connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1116; 
38 C.F.R. §§ 3.303, 3.307(a)(6) (iii), 3.309(e).   

Service Connection Claim, Dental

Dental disabilities which may be awarded compensable 
disability ratings include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  8 C.F.R. 4.150, Diagnostic Codes 9900-
9916. 

In this case, the veteran does not contend, nor does any 
evidence of record indicate, that he sustained any trauma to 
his teeth in service.  His claim is that VA should provide 
him new dentures.  

A dental condition such as the veteran now claims, dentures 
in need of replacement, can be service connectable only for 
treatment purposes, not for compensation purposes.  The Board 
is bound by the VA dental regulations. 38 U.S.C.A. § 7104(c).  
Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's claim on appeal for 
service connection for a dental condition is denied.  As 
noted in the Introduction, the Board has referred the claim 
of entitlement to outpatient dental treatment to the RO for 
referral to an appropriate VAMC. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of 
frostbite/cold injuries of the feet and the hands is 
reopened.

Entitlement to service connection for residuals of 
frostbite/cold injuries of the feet and the hands is granted.  

Entitlement to service connection for a disorder of the feet, 
claimed as jungle rot, is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to herbicides in Korea, is 
denied.

Entitlement to service connection for a dental condition is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


